Citation Nr: 1816054	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-19 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for a low back disability higher than 10 percent prior to June 28, 2016 and higher than 40 percent thereafter.  

2.  Entitlement to an increased rating for left lower extremity radiculopathy higher than 10 percent prior to June 28, 2016 and higher than 20 percent thereafter. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1983 to July 1991, with additional service in the National Guard.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's prior representative, a private attorney, withdrew representation in a September 2014 written statement (pursuant to a written request from the Veteran for revocation of his power of attorney in April 2014).  The record does not contain any current executed form (either a VA Form 21-22 or a VA Form 21-22a) appointing a valid representative in these matters, and the Board proceeds with the understanding that he is appearing pro se.

In January 2016, the Board remanded the matter to afford the Veteran his requested Decision Review Officer hearing, which was held in June 2016.  In an August 2016 rating decision, the RO granted an increased rating of 40 percent for the Veteran's low back disability and an increased rating of 20 percent for left lower extremity radiculopathy, both effective June 28, 2016.  Because these staged ratings do not represent a grant of the maximum benefits allowable for the entire rating period, and the Veteran wished to continue his appeal, these issues remain on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a June 2016 written statement, the Veteran withdrew his appeals for service connection for sleep apnea, hypertension, a psychiatric condition, and a left knee condition.  Accordingly, these issues are not in appellate status and will not be addressed further here.  

In addition, the Board finds that the record reasonably raises the question of whether the Veteran is unemployable due to the disabilities for which increased ratings are sought, and is taking jurisdiction of a claim for a TDIU rating as part and parcel of the claims seeking increased ratings.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claims so that every possible consideration is afforded. 

The June 2016 VA spine examiner noted that the Veteran has not worked since December 2012 and has received disability payments from the Social Security Administration (SSA) since January 2015.  VA is obligated to obtain SSA records if there is a reasonable possibility that the records could help substantiate the claims. See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The Board finds there is a reasonable possibility that the records could help the Veteran, and the RO should obtain and consider these records upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a TDIU application and perform any needed development to assist him with his TDIU claim.

2.  Request from the Social Security Administration the records pertinent to the Veteran's claim and/or award of Social Security Administration disability benefits.  All efforts to obtain this evidence must be documented and associated with the claims file.

3.  Obtain all outstanding, pertinent VA or adequately identified private treatment records and associate them with the claims file.

4.  After records development, consider whether any new records suggest a worsening of the condition or conditions such that an additional VA examination is warranted.

5.  Then, readjudicate the appeal, to include consideration of whether TDIU is warranted based on the service-connected low back and left lower extremity disabilities.  If the benefits sought are not granted in full, furnish the Veteran a Supplemental Statement of the Case and, after allowing the appropriate period of time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252 (2012).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2017).
 




